         Case 2:19-cv-00265-JAM-EFB Document 37 Filed 09/15/20 Page 1 of 2

 1

 2

 3

 4
                          UNITED STATES DISTRICT COURT
 5
                         EASTERN DISTRICT OF CALIFORNIA
 6

 7
     KEVIN NGUYEN,
 8                                              Case No.: 2:19-cv-265-JAM-EFB
                  Plaintiff,
 9
                            v.                             ORDER
10
                                                HONORABLE JOHN A. MENDEZ
11   CITIBANK, N.A.; EXPERIAN
12
     INFORMATION SOLUTIONS,
     INC.; EQUIFAX
13   INFORMATION SERVICES,
14
     LLC; AND, TRANS UNION
     LLC,
15
                  Defendants.
16

17

18         Based upon the Joint Stipulation, and good cause, this Court hereby orders

19   Defendant EXPERIAN INFORMATION SOLUTIONS, INC. to be, and is,

20   dismissed with prejudice. Each party to bear their own attorneys’ fees and costs.

21

22   IT IS SO ORDERED.

23   Dated: September 15, 2020

24                                   /s/ John A. Mendez_______________________

25                                   HON. JOHN A. MENDEZ
                                     UNITED STATES DISTRICT COURT JUDGE
26

27

28

     Case No.: 2:19-cv-265-JAM-EFB                              Nguyen v. Citibank, N.A., et al.
                                        [PROPOSED] ORDER
          Case 2:19-cv-00265-JAM-EFB Document 37 Filed 09/15/20 Page 2 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PROOF OF SERVICE
